     Case 5:18-cv-00768-PA-SP Document 39 Filed 12/07/18 Page 1 of 7 Page ID #:443

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          ED CV 18-768 PA (SPx)                                        Date    December 7, 2018
 Title             Philadelphia Indemnity Insurance Company v. Hollycal Production, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                            N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS – COURT ORDER

        Before the Court is a Motion for Summary Judgment (Docket No. 36) filed by plaintiff
Philadelphia Indemnity Insurance Company (“Plaintiff”). Defendants Hollycal Production, Inc.
(“Hollycal Production”), Pushpindra Sukhwal (a/k/a Paul Sukhwal), Satyam Sukhwal (with Hollycal
Production and Pushpindra Sukhwal, the “Insured Defendants”), and Darshan Kamboj (collectively with
the Insured Defendants, the “Defendants”) have not filed an opposition, so the motion is unopposed.
Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds this
matter appropriate for decision without oral argument. The hearing calendared for December 10, 2018,
is vacated, and the matter taken off calendar.

I.       Background

         A.         Procedural Background

        Plaintiff filed its original complaint on April 16, 2018 (Docket No. 1), and its operative First
Amended Complaint (“FAC”) on April 18, 2018 (Docket No. 10). Plaintiff’s claims concern whether
Insured Defendants are entitled to coverage under an insurance policy issued by Plaintiff. (See FAC
¶¶ 8–16.) The FAC asserts four claims seeking declaratory relief as to whether (1) Plaintiff owes a duty
to defend Insured Defendants in litigation currently pending in state court; (2) Plaintiff must indemnify
Insured Defendants under the insurance policy; (3) Insured Defendants must reimburse Plaintiff for
defense-related payments; and (4) Insured Defendants must reimburse Plaintiff for any indemnity paid.
(See id. ¶¶ 17–26.) On November 8, 2018, Plaintiff filed this Motion for Summary Judgment on all four
claims.

         B.         The Insurance Policy

       Plaintiff issued to National Association of Mobile Entertainers commercial insurance policy
number PHPK1276481 (the “Policy”), with a policy period from January 1, 2015 to January 1, 2017.
(Docket No. 36-3 (“Compendium of Evidence”), Ex. 1.) Hollycal Production was added to the Policy as
an insured certificate holder from August 1, 2015 to August 1, 2016. (Compendium of Evidence, Ex. 2.)
Hollycal Production’s owner Pushpindra Sukhwal and its employee Satyam Sukhwal both qualify as
insureds under the policy. (Compendium of Evidence, Ex. 1, at 45 (establishing that insureds include
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 7
    Case 5:18-cv-00768-PA-SP Document 39 Filed 12/07/18 Page 2 of 7 Page ID #:444

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 18-768 PA (SPx)                                           Date    December 7, 2018
 Title          Philadelphia Indemnity Insurance Company v. Hollycal Production, Inc., et al.

employees acting within the scope of their employment or while preforming duties related to the
business’s conduct).) The policy provides for coverage of bodily injury liability, stating in relevant part
as follows:

                 We will pay those sums that the insured becomes legally obligated to pay
                 as damages because of “bodily injury” or “property damage” to which this
                 insurance applies. We will have the right and duty to defend the insured
                 against any “suit” seeking those damages. However, we will have no duty
                 to defend the insured against any “suit” seeking damages for “bodily
                 injury” or “property damage” to which this insurance does not apply. We
                 may, at our discretion, investigate any “occurrence” and settle any claim or
                 “suit” that may result.

(Id. at 36 (emphasis added).) The Policy also includes a number of exclusions, one of which is an
aircraft exclusion, exclusion g. The aircraft exclusion establishes that the Policy does not apply to:

                 “Bodily injury” or “property damage” arising out of the ownership,
                 maintenance, use or entrustment to others of any aircraft, “auto” or
                 watercraft owned or operated by or rented or loaned to any insured. Use
                 includes operation and “loading or unloading.” This exclusion applies
                 even if the claims against any insured allege negligence or other
                 wrongdoing in the supervision, hiring, employment, training or monitoring
                 of others by that insured, if the “occurrence” which caused the “bodily
                 injury” or “property damage” involved the ownership, maintenance, use or
                 entrustment to others of any aircraft, “auto” or watercraft that is owned or
                 operated by or rented or loaned to any insured.

(Id. at 83 (emphasis added).) Another similarly-worded exclusion establishes that the Policy does not
apply to bodily injury “[a]rising out of the ownership, operation, maintenance, use, loading, or unloading
of any flying craft or vehicle, including, but not limited to, any aircraft, hot air balloon, glider, parachute,
helicopter, missile or spacecraft.” (Id. at 75.)

         C.      The Underlying Claim and State Court Action

        On October 12, 2016, Plaintiff received notice from Darshan Kamboj that she was injured on
April 20, 2016 in Rancho Cucamunga, California when a drone operated by Defendant Satyam Sukhwal
made contact with her eye. (Compendium of Evidence, Ex. 3.) Defendant Satyam Sukhwal was
operating the drone on behalf of Hollycal Productions to photograph a wedding Ms. Kamboj was
attending. (Id.) Ms. Kamboj claims she lost sight in her eye as a result of the collision. (Id.) On
December 6, 2016, Plaintiff declined to provide coverage for the claim based on, among other things, the
Policy’s aircraft exclusions. (Compendium of Evidence, Ex. 5.) In March 2017, Ms. Kamboj’s counsel
responded to Plaintiff’s denial of coverage and argued that a drone did not fall within the aircraft
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                     Page 2 of 7
       Case 5:18-cv-00768-PA-SP Document 39 Filed 12/07/18 Page 3 of 7 Page ID #:445

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.    ED CV 18-768 PA (SPx)                                       Date    December 7, 2018
     Title       Philadelphia Indemnity Insurance Company v. Hollycal Production, Inc., et al.

exclusions because a “drone equipped with a camera is not capable of transporting persons or cargo,” but
rather is “unmanned and operated remotely.” (Compendium of Evidence, Ex. 6.) Thus, Ms. Kamboj’s
counsel argued the drone was “a piece of equipment,” not “an aircraft or vehicle.” (Id.) In response,
Plaintiff’s counsel reiterated its position that the aircraft exclusions applied to the claim. (Compendium
of Evidence, Ex. 7.)

        On August 1, 2017, Ms. Kamboj filed a lawsuit against Insured Defendants in San Bernardino
County Superior Court, asserting causes of action for general negligence. (Compendium of Evidence,
Ex. 8.)1/ In her complaint, Ms. Kamboj alleges she attended a social event where defendants were
engaged as professional photographers. (Id.) Ms. Kamboj alleges that defendants owed her a duty of
care and negligently “performed their activities,” causing her personal injury. (Id.) She seeks recovery
for hospital and medical expenses and loss of earning capacity. (Id.) Plaintiff agreed to defend, and is
defending, Insured Defendants under a reservation of rights, including the right to recoup defense
expenses incurred and any indemnity paid in the underlying action. (See Compendium of Evidence,
Ex. 10.)

II.          Legal Standard

        Summary judgment is proper where “the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The
moving party has the burden of demonstrating the absence of a genuine issue of material fact for trial.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). “[T]he
burden on the moving party may be discharged by ‘showing’ – that is, pointing out to the district
court – that there is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v.
Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); see Musick v. Burke, 913 F.2d
1390, 1394 (9th Cir. 1990). The moving party must affirmatively show the absence of such evidence in
the record, either by deposition testimony, the inadequacy of documentary evidence, or by any other
form of admissible evidence. See Celotex, 477 U.S. at 322. The moving party has no burden to negate
or disprove matters on which the opponent will have the burden of proof at trial. See id. at 325.

        As required on a motion for summary judgment, the facts are construed “in the light most
favorable to the party opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986). However, the nonmoving party’s allegation
that factual disputes persist between the parties will not automatically defeat an otherwise properly
supported motion for summary judgment. See Fed. R. Civ. P. 56(c). A “mere ‘scintilla’ of evidence


1/
       Plaintiff requests that the Court take judicial notice of Ms. Kamboj’s complaint, and Defendants
do not oppose the request. Plaintiff’s request is granted. See, e.g., Reyn’s Pasta Bella, LLC v. Visa
USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (court may take judicial notice of court filings and
other matters of public record). Because the Court does not consider the other documents in Plaintiff’s
Request for Judicial Notice, the Request is denied as moot as to the remaining documents.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                               Page 3 of 7
    Case 5:18-cv-00768-PA-SP Document 39 Filed 12/07/18 Page 4 of 7 Page ID #:446

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 18-768 PA (SPx)                                          Date   December 7, 2018
 Title          Philadelphia Indemnity Insurance Company v. Hollycal Production, Inc., et al.

will be insufficient to defeat a properly supported motion for summary judgment; instead, the
nonmoving party must introduce some ‘significant probative evidence tending to support the
complaint.’” Fazio v. City & County of San Francisco, 125 F.3d 1328, 1331 (9th Cir. 1997) (quoting
Anderson, 477 U.S. at 249, 252). Otherwise, summary judgment shall be entered.

        Here, Plaintiff’s Motion for Summary Judgment is unopposed. “A district court may not grant a
motion for summary judgment solely because the opposing party has failed to file an opposition.
Cristobal v. Siegel, 26 F.3d 1488, 1494–95 & n.4 (9th Cir. 1994) (unopposed motion may be granted
only after court determines that there are no material issues of fact). The court may, however, grant an
unopposed motion for summary judgment if the movant’s papers are themselves sufficient to support the
motion and do not on their face reveal a genuine issue of material fact.” Lindsay v. 1777 Westwood Ltd.
P’ship, No. 2:17–CV–00333–ODW–MRW, 2018 WL 791114, at *2 (C.D. Cal. Feb. 8, 2018).

III.     Discussion

         A.      Insurers’ Duties to Indemnify and Defend

                 1.     Applicable Law

         Liability insurance policies “provide that the insurer has a duty to indemnify the insured for those
sums that the insured becomes legally obligated to pay as damages for a covered claim.”
Aerojet-General Corp. v. Transp. Indem. Co., 948 P.2d 909, 919 (Cal. 1997) (citing Buss v. Superior
Court, 939 P.2d 766 (Cal. 1997)). An insurer’s duty to indemnify “runs to claims that are actually
covered, in light of the facts proved. It arises only after liability is established and as a result thereof.”
Id. (citations omitted); see Montrose Chem. Corp. v. Superior Court, 861 P.2d 1153, 1157 (Cal. 1993).

        Liability insurance policies also contain “a duty to defend the insured in any action brought
against the insured seeking damages for a covered claim.” Aerojet-General, 948 P.2d at 920. The duty
to defend “entails the rendering of a service, viz., the mounting and funding of a defense, which is not
limited, expressly or otherwise, in order to avoid or at least minimize liability.” Id. (citations omitted).
“[T]he insurer’s duty to defend is broader than its duty to indemnify.” Buss, 939 P.2d at 773 (collecting
cases). The duty to defend “runs to claims that are merely potentially covered, in light of facts alleged or
otherwise disclosed. It arises as soon as tender is made, before liability is established and apart
therefrom.” Aerojet-General, 948 P.2d at 920 (citations omitted). An insurer’s duty to defend “is
triggered if specified harm may possibly have been caused by an included occurrence, so long as at least
some such harm may possibly have resulted within the policy period.” Id. at 920–21. The duty to
defend “is discharged when the action is concluded. It may be extinguished earlier, if it is shown that no
claim can in fact be covered. If it is so extinguished, however, it is extinguished only prospectively and
not retroactively: before, the insurer had a duty to defend; after, it does not have a duty to defend
further.” Buss, 939 P.2d at 773 (citations omitted). To obtain declaratory relief on the duty to defend,
“the insured must prove the existence of a potential for coverage, while the insurer must establish the
absence of any such potential.” Montrose Chem., 861 P.2d at 1161 (emphasis in original).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 4 of 7
    Case 5:18-cv-00768-PA-SP Document 39 Filed 12/07/18 Page 5 of 7 Page ID #:447

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 18-768 PA (SPx)                                         Date    December 7, 2018
 Title          Philadelphia Indemnity Insurance Company v. Hollycal Production, Inc., et al.

        The scope of the duty to defend “rests on whether the alleged facts or known extrinsic facts
reveal a possibility that the claim may be covered by the policy.” Atlantic Mutual Ins. Co. v. J. Lamb,
Inc., 100 Cal. App. 4th 1017, 1034 (2002) (emphasis in original). “In general, interpretation of an
insurance policy is a question of law that is decided under settled rules of contract interpretation. While
insurance contracts have special features, they are still contracts to which the ordinary rules of
contractual interpretation apply.” State v. Cont’l Ins. Co., 281 P.3d 1000, 1004 (Cal. 2012) (citations
omitted) (internal quotation marks omitted). “An insurance policy is interpreted according to the plain
meaning a layperson would ordinarily give it unless the parties used a word or phrase in a technical
sense or it has special meaning due to usage.” Emp’rs Mut. Cas. Co. v. Phila. Indem. Ins. Co., 86 Cal.
Rptr. 3d 383, 390 (Ct. App. 2008); see AIU Ins. Co. v. Superior Court, 799 P.2d 1253, 1264 (Cal. 1990).
“Ambiguities or uncertainties are resolved against the insurance company so that, if feasible, the policy
will indemnify the loss to which the insurance relates. These rules exist to protect the insured’s
reasonable expectation of coverage. Coverage clauses are interpreted broadly and exclusionary clauses
are interpreted narrowly.” Phila. Indem., 86 Cal. Rptr. 3d at 390 (collecting cases). Still, “the burden is
on the insured to bring the claim within the basic scope of coverage, and (unlike exclusions) courts will
not indulge in a forced construction of the policy’s insuring clause to bring a claim within the policy’s
coverage.” Waller v. Truck Ins. Exch., Inc., 900 P.2d 619, 625–26 (Cal. 1995) (quoting Collin v. Am.
Empire Ins. Co., 26 Cal. Rptr. 2d 391, 398–99 (Ct. App. 1994)).

                 2.     Analysis

        The Policy specifically excludes any bodily injury arising out of the use of an aircraft operated by
an insured. (Compendium of Evidence, Ex. 1, at 83.) While the policy does not define the term
“aircraft,” the term “aircraft” is unambiguous and its ordinary meaning, as defined by
Merriam–Webster’s Collegiate Dictionary, is “a vehicle (such as an airplane or balloon) for traveling
through the air.” Aircraft, Merriam-Webster, https://www.merriam-webster.com/dictionary/aircraft (last
accessed December 7, 2018); see also Metro. Prop. & Cas. Ins. Co. v. Gilson, No.
CV-09-01874-PHX-GMS, 2010 WL 2721906, at *3 (D. Ariz. July 7, 2010), aff’d, 458 F. App’x 609
(9th Cir. 2011) (referring to Merriam–Webster’s Collegiate Dictionary’s definition of “aircraft” and
finding that “because the Tanarg 912’s primary purpose is traveling through the air, it falls under the
term ‘aircraft’”); cf. 49 U.S.C. § 40102(a)(6) (defining aircraft as “any contrivance invented, used, or
designed to navigate, or fly in, the air”); 14 C.F.R. § 1.1 (defining aircraft as “a device that is used or
intended to be used for flight in the air”).

         Here, Ms. Kamboj was injured when a drone, hovering at eye level and operated by Defendant
Satyam Sukhwal, came into contact with her eye. A drone, as a “vehicle . . . for traveling through the
air” is an aircraft under the term’s ordinary and plain definition. The ordinary definition of an aircraft
does not require the carrying of passengers or cargo. Additionally, that a drone is unmanned and
operated remotely does not make it any less of an aircraft. (Cf. Compendium of Evidence, Ex. 7.)

       While the allegations in the state court complaint are vague and may leave open the possibility of
other damages, Plaintiff received facts from Ms. Kamboj’s counsel and Insured Defendants prior to
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 5 of 7
       Case 5:18-cv-00768-PA-SP Document 39 Filed 12/07/18 Page 6 of 7 Page ID #:448

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
     Case No.   ED CV 18-768 PA (SPx)                                        Date    December 7, 2018
     Title      Philadelphia Indemnity Insurance Company v. Hollycal Production, Inc., et al.

tender which detail the injury and leave no possibility of a covered claim. See Riddell, Inc. v. Superior
Court, 222 Cal. Rptr. 3d 384, 391 (Ct. App. 2017) (“Extrinsic facts can . . . negate the duty to defend,
but only if the facts are undisputed and conclusively eliminate the potential for coverage.” (citing
Montrose Chem., 861 P.2d at 1159–60)); see also Scottsdale Ins. Co. v. MV Transp., 36 Cal. 4th 643,
655 (2005) (“[I]f, as a matter of law, neither the complaint nor the known extrinsic facts indicate any
basis for potential coverage, the duty to defend does not arise in the first instance.”). Plaintiff first
received notice of the underlying claim on October 12, 2016 when it received a General Liability Notice
of Occurrence/Claim (the “Notice”) from the claimant’s attorney, Anju Multani. In the Notice, the
description of the occurrence is as follows: “Holly Cal Productions was taking pictures at a wedding.
He used a drom [sic] and flew drom [sic] too low and it struck a patron in the eye. Claimant: Darshan
Kamboj**** She has lost vision in eye . . . .” (Compendium of Evidence, Ex. 3.) Additionally, after
Plaintiff’s claim handler contacted Ms. Kamboj’s attorney for additional details, Plaintiff received an
email from claimant’s counsel, explaining that “[i]t was a prewedding function and [Plaintiff’s] insured
negligently operated a drone, colliding into [Ms. Kamboj]. She bled profusely as a result. Paramedics
were called. She was taken to the ER. She underwent surgery. But now she has . . . lost her eye. She
cannot see from it . . . .” (Compendium of Evidence, Ex. 4, at 101.) Finally, after the Insured
Defendants tendered their defense to Plaintiff in connection with the underlying action, Plaintiff received
an email from Paul Sukhwal on March 5, 2018, describing the event as follows: “[A] female guest of
the event and victim, Darshan[] Kamboj, walked directly into an active person-operated aerial camera
drone that was hovering steadily at about eye level . . . . [Hollycal Production] was required to creatively
operate an aerial camera drone at all of the events . . . . [M]y son, Satyam Sukhwal, took preliminary
precautions both before lifting the drone off the ground and while it was actively hovering steadily at eye
level . . . .” (Compendium of Evidence, Ex. 9, at 125.) These documents show that Ms. Kamboj’s
injury only resulted from the operation of a drone and thus could not possibly be covered by the Policy.

        The duty to defend turns on the potential for coverage. The duty “is discharged when the action
is concluded,” Aerojet-General, 948 P.2d at 920, but it “may be extinguished earlier, if it is shown that
no claim can in fact be covered,” id. at 921 (citing Buss, 939 P.2d 766). Here, the undisputed facts show
that Plaintiff has no duty to defend Insured Defendants in the underlying action.

        The duty to defend is broader than the duty to indemnify. Because Plaintiff is entitled to
summary judgment as to the duty to defend, Plaintiff is also entitled to summary judgment as to
indemnity. See Certain Underwriters at Lloyd’s of London v. Superior Court, 16 P.3d 94 (Cal. 2001)
(“Where there is a duty to defend, there may be a duty to indemnify; but where there is no duty to
defend, there cannot be a duty to indemnify.” (citing Buss, 939 P.2d at 773 n.10) (emphasis in original));
see also Gorzela v. State Farm Gen. Ins. Co., 223 F. Supp. 3d 989, 996 (C.D. Cal. 2016) (granting
summary judgment to insurer on indemnity claim after granting summary judgment on duty to defend
claim).2/


2/
       Plaintiff also contends that coverage is precluded by other exclusions in its Policy. Having
concluded that the aircraft exclusion applies to this claim, the Court need not consider the other
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 6 of 7
    Case 5:18-cv-00768-PA-SP Document 39 Filed 12/07/18 Page 7 of 7 Page ID #:449

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 18-768 PA (SPx)                                          Date   December 7, 2018
 Title          Philadelphia Indemnity Insurance Company v. Hollycal Production, Inc., et al.

         B.      Reimbursement of Defense-related Payments and Any Indemnity Paid

         When Plaintiff agreed to defend, Plaintiff reserved its right to seek reimbursement for any
defense-related payments and any indemnity paid. At the time Plaintiff filed this Motion for Summary
Judgment, Plaintiff had paid defense expenses totaling $17,062.31 and those expenses continue to be
incurred. (See Compendium of Evidence, Ex. 14.) Regarding claims that are not potentially covered
under insurance policies, an insurer may seek reimbursement for defense costs. See Buss, 939 P.2d at
776 (“California law clearly allows insurers to be reimbursed for attorney’s fees and other expenses paid
in defending insureds against claims for which there was no obligation to defend.” (quotations omitted)).
Because the claim here is not even potentially covered by the policy, the duty to defend never arose in
the first instance and Plaintiff is entitled to reimbursement of its costs incurred while defending the state
court action and any indemnity paid. See Scottsdale Ins. Co. v. MV Transportation, 36 Cal. 4th 643, 660
(2005) (“The insurer should be free, in an abundance of caution, to afford the insured a defense under a
reservation of rights, with the understanding that reimbursement is available if it is later established, as a
matter of law, that no duty to defend ever arose.”). Thus, Plaintiff is entitled to summary judgment on
its third and fourth claims.

                                                Conclusion

        For the foregoing reasons, the Court concludes that Plaintiff has no continuing duty to defend
Insured Defendants in the state court action and has no duty to indemnify Insured Defendants. As such,
Plaintiff is also entitled to reimbursement for defense-related payments and any indemnity paid. Plaintiff
thus is entitled to summary judgment on the first, second, third, and fourth claims for relief in the FAC.
Plaintiff’s Motion for Summary Judgment (Docket No. 36) is granted.


         IT IS SO ORDERED.




exclusions.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 7 of 7
